                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

    UNITED STATES OF AMERICA                               )
                                                           )
    v.                                                     )       No. 3:20-CR-00021
                                                           )
    ANMING HU                                              )
                                                           )

                  MOTION TO DISMISS BECAUSE VOID FROM VAGUENESS
                                        AND
                 TO DISMISS UNDER FED. RULE CRIM. PRO. 12(b) BASED ON
                              ENTRAPMENT BY ESTOPPEL
                                        AND
                               REQUEST FOR A HEARING

           The Defendant, Anming Hu (Prof. Hu) moves this Honorable Court to dismiss

    this case for the reasons set forth in the Brief in support of this Motion.

           The two motions, along with ten (10) exhibits, are consolidated in the supporting

    brief because the facts supporting each motion are the same and the legal reasoning of

    both motions relies on the same set of facts and exhibits.

           Professor Hu requests an Evidentiary Hearing on this Motion at the Court’s

    earliest convenience. The Hearing is requested to verify, authenticate and explain the

    facts of this case and why the prosecution must cease.

           Case law supports a pre-trial determination of the issues raised in this Motion and

    Judicial Economy and the rights of the Defendant also mandate a Hearing and resolution

    of these motions prior to Trial, in the Court’s earliest convenience.

           A pre-trial determination of either of these dispositive issues will allow the

    Defendant to avoid the tremendous burden and expense of criminal prosecution of an

    innocent man.




Case 3:20-cr-00021-TAV-DCP Document 34 Filed 06/26/20 Page 1 of 2 PageID #: 180
                           Respectfully submitted this 26th day of June, 2020.



                                                           s/A. Philip Lomonaco
                                                           A. Philip Lomonaco, BPR#011579
                                                           800 S. Gay Street, Suite 1950
                                                           Knoxville, TN 37929
                                                           (865) 521-7422
                                                           (865) 521-7433 fax
                                                           phillomonaco@gmail.com




                                 CERTIFICATE OF SERVICE

            I do hereby certify that a copy of the foregoing document was filed electronically.
    Notice of this filing will be sent by operation of the Court’s electronic filing system to all
    parties indicated on the electronic filing receipt. All other parties will be served by U. S.
    Mail. Parties may access this filing through the Court’s electronic filing system.

                                                           s/A. Philip Lomonaco




Case 3:20-cr-00021-TAV-DCP Document 34 Filed 06/26/20 Page 2 of 2 PageID #: 181
